Dismissed and Memorandum Opinion filed April 2, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00117-CR

                      STACEY B. LOVINGS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1432514

                   MEMORANDUM                  OPINION


      This attempted appeal is from the denial of a motion to quash an indictment.
Such an order is not appealable prior to conviction. See Apolinar v. State, 820
S.W.2d 792, 794 (Tex. Crim. App. 1991); Ahmad v. State, 158 S.W.3d 525 (Tex.
App.—Fort Worth 2004, pet. ref’d). Accordingly, we dismiss the appeal for want
of jurisdiction.
                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                        2